 Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.190 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


HEATHERLEE YORTY,

             Plaintiff,                              Hon. Paul L. Maloney

v.                                                   Case No. 1:19-cv-476

EQUIFAX, INC.,

            Defendant.
____________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Plaintiff’s Motion for Default Judgment (ECF

No. 18) and Defendant’s Motion to Dismiss (ECF No. 19).          Pursuant to 28 U.S.C.

 636(b)(1)(B), the undersigned recommends that Plaintiff’s motion be denied,

Defendant’s motion be granted, and this matter terminated.

                                    BACKGROUND

      Plaintiff initiated this action on June 14, 2019, against Equifax, Inc., seeking

eighty million dollars ($80,000,000.00) in damages resulting from the alleged theft of the

personal information of Plaintiff and an additional 148 million people. (ECF No. 1).

Plaintiff paid the civil filing fee and was provided a summons so that service on Equifax

could be accomplished. Plaintiff later submitted documents purporting to establish that

service had been effected on Equifax. (ECF No. 7). When Equifax failed to respond to


                                           -1-
 Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.191 Page 2 of 7



Plaintiff’s complaint, default was entered on December 17, 2019. (ECF No. 13). On

February 5, 2020, however, the Court set aside this default because Plaintiff’s attempt

to effect service on Equifax was “defective.” (ECF No. 16). Plaintiff was also ordered

to “effectuate proper service on Defendant” within 28 days. (Id.). On February 27,

2020, Plaintiff submitted documents purporting to establish that service had been

properly effected on Equifax. (ECF No. 17). Plaintiff simultaneously moved for default

judgment.    (ECF No. 18).     Defendant responded by moving to dismiss Plaintiff’s

complaint on twin grounds: (1) lack of personal jurisdiction and (2) failure to state a

claim on which relief may be granted. (ECF No. 19). Plaintiff has failed to respond to

Defendant’s motion to dismiss.

I.    Plaintiff’s Motion for Default Judgment

      Plaintiff moves for entry of default judgment against Defendant in the amount of

eighty million dollars ($80,000,000.00) plus interest. A party is not entitled to obtain a

default judgment, however, unless default has first been entered. See, e.g., Devlin v.

Kalm, 493 Fed. Appx. 678, 686 (6th Cir., Aug. 9, 2012). While default was initially

entered against Equifax, such was later set aside. Because Defendant is not in default,

entry of default judgment is inappropriate. Accordingly, the undersigned recommends

that Plaintiff’s motion be denied.




                                           -2-
 Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.192 Page 3 of 7



II.   Defendant’s Motion to Dismiss

      Defendant moves for relief on two grounds: (1) this Court cannot properly exercise

personal jurisdiction over it, and (2) Plaintiff’s complaint fails to state a claim on which

relief may be granted.       As discussed herein, the undersigned recommends that

Defendant is entitled to relief on both grounds.

      A.     Personal Jurisdiction

      Plaintiff bears the burden to demonstrate that personal jurisdiction over

Defendant is proper in this forum. See, e.g., Beydoun v. Wataniya Restaurants Holding,

Q.S.C., 768 F.3d 499, 504 (6th Cir. 2014).         Because the Court did not conduct an

evidentiary hearing on the question of personal jurisdiction, Plaintiff “need only make a

prima facie showing” to satisfy her burden.

      Plaintiff asserts that the Court can hear the subject matter of her dispute based

upon diversity jurisdiction. (ECF No. 1, PageID.3). In a diversity action, the Court can

exercise personal jurisdiction over a defendant where such is authorized by state law

and comports with due process. Beydoun, 768 F.3d at 504-05. Petitioner alleges that

Equifax is incorporated under Georgia law. (ECF No. 1, PageID.4). Michigan’s long-

arm statute provides limited personal jurisdiction over non-resident corporations for

claims “arising out of the act or acts” that create certain relationships, including: (1) the

“transaction of any business within the state”, or (2) the “doing or causing any act to be

done, or consequences to occur, in the state resulting in an action for tort.” Mich. Comp.

Laws § 600.715.

                                             -3-
 Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.193 Page 4 of 7



      While this would appear to be a low threshold with respect to an entity such as

Equifax, which seemingly conducts business nationwide, it is a hurdle Plaintiff

nevertheless has failed to overcome.       Plaintiff has failed to respond to the present

motion. Moreover, Plaintiff’s unsworn complaint contains no allegations sufficient to

establish that Defendant transacted business in Michigan or caused a tort to be suffered

within its borders. Accordingly, the undersigned recommends that Defendant’s motion

to dismiss be granted on the ground that Plaintiff has failed to establish that this Court

can properly exercise personal jurisdiction over Defendant.

      B.     Failure to State a Claim

      In the alternative, the undersigned recommends that Plaintiff’s complaint be

dismissed for failure to state a claim on which relief may be granted.

      A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint’s allegations are true.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as

true, however, factual allegations which are “clearly irrational or wholly incredible.”

Denton v. Hernandez, 504 U.S. 25, 33 (1992).

      As the Supreme Court has held, to avoid dismissal, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

                                             -4-
 Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.194 Page 5 of 7



a defendant has acted unlawfully.” If the complaint simply pleads facts that are “merely

consistent with” a defendant’s liability, it “stops short of the line between possibility and

plausibility of ‘entitlement to relief.’ ” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged - but it has not “show[n]” – “that the
             pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      Plaintiff has not submitted a traditional complaint outlining Defendant’s acts or

omissions that allegedly caused Plaintiff to suffer damage or harm. Instead, Plaintiff

alleges that she presented Equifax with a “Notice of Fault and Opportunity to Cure,”

demanding that Equifax acknowledge that it injured Plaintiff (and 148 million others)

and is liable “to [her] and each of the 148 million Americans for damages no less than a

minimum of . . . Seventy-Five Million Dollars including triple and punitive damages and

costs.” According to Plaintiff, the failure by Equifax to respond to the aforementioned


                                              -5-
    Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.195 Page 6 of 7



Notice establishes Equifax’s liability in this Court and entitles her to judgment.

        While Plaintiff’s approach is hardly novel, 1 it nevertheless fails to satisfy the

Iqbal/Twombly standard.       Even read indulgently, Plaintiff fails to allege in her

complaint, including the documents attached thereto, facts which, if accepted as true,

would establish that Defendant violated Plaintiff’s rights or subjected her to a cognizable

tort. Specifically, Plaintiff’s allegations that Equifax “did not protect my personal data”

and “has personally injured me” are simply insufficient. Accordingly, the undersigned

recommends, in the alternative, that Defendant’s motion to dismiss be granted on the

ground that Plaintiff has failed to state a claim on which relief may be granted.

                                     CONCLUSION

        For the reasons articulated herein, the undersigned recommends that Plaintiff’s

Motion for Default Judgment (ECF No. 18) be denied; Defendant’s Motion to Dismiss

(ECF No. 19) be granted; and this action terminated.           The undersigned further

recommends that appeal of this matter would not be taken in good faith. See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C.     1915(a)(3).




1See, e.g., Caces-Tiamson v. Equifax, 2020 WL 1322889 (N.D. Cal., Mar. 20. 2020);
Williams v. Equifax, Inc., 2019 WL 3556920 (S.D. Ohio, Aug. 5, 2019); Turman v.
Equifax, Inc., 2020 WL 1493859 (N.D. Ohio, Mar. 27, 2020).

                                            -6-
 Case 1:19-cv-00476-PLM-PJG ECF No. 24 filed 05/14/20 PageID.196 Page 7 of 7



      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                 Respectfully submitted,


Date: May 14, 2020                               /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                           -7-
